



image0a04.jpg [image0a04.jpg]
 
6711 Columbia Gateway Drive, Suite 300
 
Columbia, Maryland 21046-2104
 
Telephone 443-285-5400
 
Facsimile 443-285-7650
 
www.copt.com
 
NYSE: OFC

LETTER AGREEMENT




November 28, 2016




Dear Mr. Adkins:


We are pleased to inform you that the Board of Trustees of Corporate Office
Properties Trust (the “Company”) has determined that, effective as of November
28, 2016 (the “Participation Date”), you are eligible to participate in the
Corporate Office Properties Trust, Corporate Office Properties L.P. Executive
Change in Control and Severance Plan (the “Plan”) as a Covered Executive,
subject to the terms and conditions of the Plan, for a period of five years from
the Participation Date (the “Participation Period”) at which point you will
cease to participate in the Plan unless otherwise agreed by you, the Company and
the Employer. Capitalized terms used herein and not defined herein shall have
the meanings given to such terms in the Plan.
 
The terms of the Plan are detailed in the copy of the Plan that is attached as
Exhibit A to this Letter Agreement, and those terms, including without
limitation, Sections 5 and 6 of the Plan, are incorporated in and made a part of
this Letter Agreement. As described in more detail in the Plan, the Plan
entitles you to certain severance benefits in the event that your employment
with the Employer terminates under certain circumstances. By signing this Letter
Agreement and as a condition of your eligibility for the payments and benefits
set forth in the Plan, you agree to comply with the provisions of the Plan and
you agree to comply with the provisions of the confidentiality, non-competition,
non-solicitation and non-disparagement requirements set forth on Exhibit B to
this Letter Agreement (collectively the “Restrictive Covenants”) during your
employment and, to the extent required by the Restrictive Covenants, after your
employment ends regardless of the reason for the ending of such employment (and
regardless of whether such termination occurs during the Participation Period);
provided that, unless otherwise agreed by you, the provisions of Section 2(a) of
the Restrictive Covenants (i.e., the Non-Competition Covenant, as defined
therein) will not apply following the termination of your employment in the
event that such termination occurs after the end of the Participation Period.
Your Termination Payment Multiple shall be 1.00 and your Change in Control
Termination Payment Multiple shall be 2.99.


This Letter Agreement and the Plan constitute the entire agreement between you
and the Company with respect to the subject matter hereof and, as of November
28, 2016, shall supersede in all respects any and all prior agreements between
you and the Company, concerning such subject matter.


By signing below, you agree to the terms and conditions of the Restrictive
Covenants set forth on Exhibit B hereto, and acknowledge (i) your participation
in the Plan pursuant to this Letter Agreement as of November 28, 2016, (ii) that
you have received and read a copy of the Plan, (iii) that you agree that any
termination benefits provided for in the Plan are subject to all of the terms
and conditions of the Plan and you agree to such terms, conditions, (iv) that
the Company and the Employer may amend or terminate the Plan at any time, (v)
that your participation in the Plan will cease as of the end of the
Participation Period and, in the event of a termination of your employment after
the end of the Participation Period, you will not be entitled to receive any
payments or benefits pursuant to the Plan and (vi) that the Restrictive
Covenants shall survive and continue to apply notwithstanding (a) any amendment
or termination of the Plan (or the benefits to be provided there under) in the
future or (b) except as set forth above with respect to the Non-Competition
Covenant, the expiration of the Participation Period.











--------------------------------------------------------------------------------





“Employer”
Corporate Office Properties L.P., a Delaware limited partnership
By: Corporate Office Properties Trust, a Maryland real estate investment trust


By: /s/ Stephen E. Budorick                
Name: Stephen E. Budorick
Title: President & Chief Executive Officer
“Company”
Corporate Office Properties Trust, a Maryland real estate investment trust


By: /s/ Stephen E. Budorick                 
Name: Stephen E. Budorick
Title: President & Chief Executive Officer



AGREED TO AND ACCEPTED




/s/ Paul R. Adkins
Paul R. Adkins







--------------------------------------------------------------------------------












EXHIBIT A
TO THE LETTER AGREEMENT


See attached copy of the Plan







--------------------------------------------------------------------------------










EXHIBIT B
TO THE LETTER AGREEMENT


Restrictive Covenants


Capitalized terms used herein but not defined herein shall have the meanings
given to such terms in the Corporate Office Properties Trust, Corporate Office
Properties L.P. Executive Change in Control and Severance Plan (the “Plan”) and
in the Letter Agreement under the Plan to which this Exhibit B is attached. In
consideration of, among other things, the Covered Executive’s participation in
the Plan and continued employment by the Employer, the Covered Executive agrees
to comply with the covenants, terms and conditions set forth below. The Covered
Executive acknowledges that the covenants, terms and conditions set forth below
will continue to apply notwithstanding any amendment or termination of the Plan
(or the benefits to be provided thereunder) in the future.
1.Confidentiality and Loyalty. The Covered Executive acknowledges that
heretofore or hereafter during the course of the Covered Executive’s employment
the Covered Executive has produced and received, and may hereafter produce,
receive and otherwise have access to various materials, records, data, trade
secrets and information not generally available to the public (collectively,
“Confidential Information”) regarding the Employer and its subsidiaries and
affiliates. Accordingly, during and subsequent to termination of the Covered
Executive’s employment with the Employer, the Covered Executive shall hold in
confidence and not directly or indirectly disclose, use, copy or make lists of
any such Confidential Information, except to the extent that such information is
or thereafter becomes lawfully available from public sources, or such disclosure
is authorized in writing by the Employer, required by law or by any competent
administrative agency or judicial authority, or otherwise as reasonably
necessary or appropriate in connection with the performance by the Covered
Executive of the Covered Executive’s duties hereunder. All records, files,
documents, computer diskettes, computer programs and other computer-generated
material, as well as all other materials or copies thereof relating to the
business of the Employer, which the Covered Executive shall prepare or use,
shall be and remain the sole property of the Employer, shall not be removed from
the Employer’s premises without its written consent, and shall be promptly
returned to the Employer upon termination of the Covered Executive’s employment.
The Covered Executive agrees to abide by the reasonable policies of the
Employer, as in effect from time to time, respecting confidentiality and the
avoidance of interests conflicting with those of the Employer. Notwithstanding
anything herein to the contrary, nothing in this Exhibit B or the Plan shall be
interpreted or applied to prohibit the Covered Executive from making any good
faith report to any governmental agency or other governmental entity concerning
any acts or omissions that the Covered Executive may believe to constitute a
possible violation of federal or state law or making other disclosures that are
protected under the whistleblower provisions of applicable federal or state law
or regulation.


2.Non-Competition; Non-Solicitation; Non-Disparagement.


(a)Non-Competition. The Employer and the Covered Executive have jointly reviewed
the tenant lists, property submittals, logs, broker lists, and operations of the
Employer, and have agreed that as an essential ingredient of and in
consideration of the Covered Executive’s participation in the Plan, the Covered
Executive hereby agrees that, except with the express prior written consent of
the Employer, while the Covered Executive is employed by the Employer and for a
period of 12 months after the termination of the Covered Executive’s employment
with the Employer for any reason (the “Restrictive Period”), the Covered
Executive will not directly or indirectly compete with the business of the
Employer, including, but not by way of limitation, by directly or indirectly
owning, managing, operating, controlling, financing, or by directly or
indirectly serving as an employee, officer, trustee or director of or consultant
to a Similar Business (as defined below) (the “Non-Competition Covenant”). For
purposes of this paragraph (a), a business shall be considered to be a “Similar
Business” as of a particular date if it is engaged in the ownership,
development, operation, management or leasing of real estate in any geographic
market or submarket in which the Employer either (i) owned, developed, operated
or leased, collectively, more than 1,000,000 square feet of property of the same
or similar type (e.g., office, data center, industrial, residential or
self-storage) as of the earliest of such date, the date of termination of the
Covered Executive’s employment with the Employer or the date of a Change in
Control (as defined in the Plan), or (ii) had





--------------------------------------------------------------------------------





commenced construction or agreed to acquire or manage more than 500,000 square
feet of property of the same or similar type within the 12 months preceding the
earliest of such date, the date of termination of the Covered Executive’s
employment with the Employer or the date of a Change in Control (as defined in
the Plan). If the Covered Executive violates the Non-Competition Covenant and
the Employer brings legal action for injunctive or other relief, the Employer
shall not, as a result of the time involved in obtaining such relief, be
deprived of the benefit of the full period of the Non-Competition Covenant.
Accordingly, the Non-Competition Covenant shall be deemed to have the duration
specified in this paragraph (a) computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the Non-Competition Covenant by the
Covered Executive. The foregoing Non-Competition Covenant shall not prohibit a
Covered Executive from owning, directly or indirectly, capital stock or similar
securities which are listed on a securities exchange which do not represent more
than five percent of the outstanding capital stock of any corporation.


(b)Non-Solicitation. The Covered Executive agrees that, except with the express
prior written consent of the Employer, while the Covered Executive is employed
by the Employer and for a period of 12 months thereafter, the Covered Executive
will not directly or indirectly solicit or induce, or attempt to solicit or
induce, any employee or agent of Employer to terminate employment with Employer
or become employed by any other person, firm, partnership, corporation, trust or
other entity


(c)Non-Disparagement. While the Covered Executive is employed and for 12 months
following termination of a Covered Executive’s employment for any reason, the
Covered Executive shall not intentionally disclose or cause to be disclosed any
negative, adverse or derogatory comments or information about (i) the Employer
or its employees or the trustees of the Company; (ii) the properties of or any
product or service provided by the Employer; or (iii) the Employer’s prospects
for the future. For 12 months following termination of the Covered Executive’s
employment for any reason, the Employer shall not disclose or cause to be
disclosed any negative, adverse or derogatory comments or information about the
Covered Executive. Nothing in this Section shall prohibit either the Employer or
a Covered Executive from testifying truthfully in any legal or administrative
proceeding or making any other truthful disclosure required by applicable law.


(d)Remedies for Certain Breaches. The Covered Executive acknowledges that the
restrictions contained in Sections 1 and 2 of this Exhibit B are reasonable and
necessary for the protection of the legitimate proprietary business interests of
the Employer; that any violation of these restrictions would cause substantial
injury to the Employer and such interests; that the Employer would not have
caused the Covered Executive to participate under the Plan without receiving the
additional consideration offered by the Covered Executive in binding himself to
these restrictions; and that such restrictions were a material inducement to the
Employer to offer the benefits set forth in the Plan. In the event of any
violation or threatened violation of these restrictions, the Employer shall be
relieved of any further obligations under the Plan, shall be entitled to seek
any rights, remedies or damages available at law, in equity or otherwise under
the Plan, and shall be entitled to seek preliminary and temporary injunctive
relief granted by a court of competent jurisdiction to prevent or restrain any
such violation by the Covered Executive and any and all persons directly or
indirectly acting for or with the Covered Executive, as the case may be, while
awaiting the decision of the arbitrator selected in accordance with Section 5 of
the Plan, which decision, if rendered adverse to the Covered Executive, may
include permanent injunctive relief to be granted by the court.


(e)Definition of Employer. For purposes of Sections 1 and 2, the term “Employer”
shall be deemed to include all of the Employer’s subsidiaries and affiliates.


3.Arbitration of Disputes; Enforcement and Governing Law. Sections 5 and 6 of
the Plan are expressly incorporated by reference into this Exhibit B.







--------------------------------------------------------------------------------






CORPORATE OFFICE PROPERTIES TRUST
CORPORATE OFFICE PROPERTIES L.P.
EXECUTIVE CHANGE IN CONTROL AND SEVERANCE PLAN
1.Adoption of Plan; Covered Executives. The Board of Trustees (the “Board”) of
Corporate Office Properties Trust, a Maryland real estate investment trust (the
“Company”) and the general partner of Corporate Office Properties L.P., a
Delaware limited partnership (the “Employer”), have determined that this
Executive Change in Control and Severance Plan (this “Plan”) should be adopted.
The executives and officers of the Employer and/or the Company covered by this
Plan (each such executive or officer a “Covered Executive” and collectively, the
“Covered Executives”) will be those executives and officers selected by the
Employer and the Company, in their sole discretion, who have entered into the
letter agreement provided to the Covered Executive by the Company and the
Employer substantially in the form attached hereto as Exhibit I (the “Letter
Agreement”) stating, among other things, that such executive or officer will
participate in this Plan and comply with certain confidentiality,
non-competition, non-solicitation, non-disparagement and other covenants set
forth as an exhibit to such Letter Agreement (collectively the “Restrictive
Covenants”). Nothing in this Plan shall be construed as creating an express or
implied contract of employment and, except as otherwise agreed in writing
between the Company and the Employer and the Covered Executive, the Covered
Executive shall not have any right to be retained in the employ of the Employer.
2.    Definitions. The following terms shall be defined as set forth below:
(a)    “Average Performance Bonus” shall mean the average of the annual
performance bonuses, if any, for the three most recent years for which the
amount of the annual performance bonus has been determined (or such fewer number
of years for which such amount has been determined and specifically excluding
any special bonus or cash award, such as any retention bonus or sign-on bonus),
provided that if the Covered Executive was not eligible to receive a performance
bonus with respect to all of the prior three fiscal years, such amount shall be
calculated based on the Target Bonus.
(b)    “Base Salary” shall mean the annual base salary rate in effect
immediately prior to a Terminating Event, without giving effect to any decrease
in such Base Salary occurring within 90 days of such date that would result in
the Covered Executive being deemed to have been Constructively Discharged.
(c)    “Cause” shall mean, the termination of employment on the basis or as a
result of (i) the Covered Executive’s conviction or disposition other than “not
guilty” of a felony, a crime of moral turpitude or any crime in connection with
any financial, business or commercial enterprise or transaction; (ii) a final
judgment or other finding by a federal or state court or federal or
self-regulatory agency that the Covered Executive has committed an intentional
or reckless violation of security laws; (iii) any actions engaged in by the
Covered Executive constituting a violation of law, dishonesty, bad faith or
willful disregard of duties in connection with the Covered Executive’s services
with respect to the Employer; (iv) any act of willful misconduct committed by
the Covered Executive directly or indirectly related to Covered Executive’s
employment or services with respect to the Employer, including but not limited
to, misappropriation of funds, dishonesty, fraud, unlawful securities
transactions or a material violation of the Employer’s Code of Business Conduct
and Ethics or the Company’s Code of Ethics for Financial Officers; or (v) the
willful or negligent failure of the Covered Executive to perform the Covered





--------------------------------------------------------------------------------





Executive’s duties, which failure continues for a period of thirty 30 days after
written notice thereof is given to the Covered Executive.
(d)    “Change in Control” shall mean the following occurring after the
effective date of this Plan:
(i)    The consummation of the acquisition by any person, (as such term is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of 50 percent or more of the combined
voting power embodied in the then outstanding voting securities of the Company;
or
(ii)    The consummation of (1) a merger or consolidation of the Company, if the
stockholders of the Company immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than 50 percent of the combined voting power of the then outstanding voting
securities of the entity resulting from such merger or consolidation in
substantially the same proportion as was represented by their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or (2) the sale or other
disposition of all or substantially all of the assets of the Company; or
(iii)    Approval by the stockholders of the Company of a complete or
substantial liquidation or dissolution of the Company.
(e)    Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because 50 percent or more of the combined voting then outstanding
securities is acquired by: (1) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained for employees of the entity;
or (2) any corporation or other entity which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.
(f)    “Change in Control Termination Payment” shall mean an amount equal to (1)
the Covered Executive’s Change in Control Termination Payment Multiple
multiplied by (2) the sum of the Covered Executive’s (x) Base Salary plus (y)
the Average Performance Bonus.
(g)    “Change in Control Termination Payment Multiple” shall mean a number
determined by the Company and set forth in a Covered Executive’s Letter
Agreement used for purposes of calculating the Covered Executive’s Change in
Control Termination Payment.
(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(i)    A Covered Executive shall be deemed to have been “Constructively
Discharged” upon the occurrence of any one of the following events:
(i)    the Covered Executive is not re-elected to, or is removed from, the
Covered Executive’s position with the Employer, other than as a result of the
Covered Executive’s election or appointment to positions of equal or superior
scope and responsibility; or
(ii)    a material diminution in the Covered Executive’s responsibilities,
authority or duties;





--------------------------------------------------------------------------------





(iii)    a material breach of Section 15 of this Plan by the Company, the
Employer or their or its successor in a Change in Control due to such
successor’s failure to expressly assume and perform this Plan in accordance with
such Section;
(iv)    the Employer changes the primary employment location of the Covered
Executive to a place that is more than 50 miles from 6711 Columbia Gateway
Drive, Suite 300, Columbia, Maryland 21046.
Notwithstanding the foregoing, the Covered Executive shall not be deemed to be
Constructively Discharged unless (1) the Covered Executive notifies the Employer
in writing of the occurrence of the condition that would constitute a
Constructive Discharge hereunder within 90 days after the first occurrence of
such condition; (ii) the Employer fails to remedy the condition within 30 days
after such notice is provided (the “Cure Period”); and (iii) the Covered
Executive terminates the Covered Executive’s employment within 10 days after the
end of the Cure Period.
(j)    “Pro-Rata Bonus” shall mean, if and to the extent that a bonus pool is
funded by the Company and/or the Employer with respect to the applicable annual
cash performance bonus plan or program of the Employer in which the Covered
Executive participates, a pro-rated annual cash performance bonus for the year
of termination through the Covered Executive’s Date of Termination, determined
based on the Covered Executive’s Target Bonus. Notwithstanding the foregoing, if
a Terminating Event occurs with respect to a Covered Executive in connection
with or within 12 months following a Change in Control, the Covered Executive’s
Pro-Rata Bonus shall equal a pro-rated annual cash performance bonus for the
year of termination through the Date of Termination based on the Covered
Executive’s Target Bonus, without regard to whether a bonus pool is funded by
the Company and/or the Employer with respect to the applicable annual cash bonus
plan or program. In addition, if the Covered Executive’s cash performance bonus,
if any, with respect to the prior year has not been paid as of the Covered
Executive’s Date of Termination, then the Pro‑Rata Bonus shall also include an
amount equal to the Covered Executive’s actual cash performance bonus for such
prior year, determined based on and under the terms and conditions of the
applicable performance bonus plan or program regardless of any condition under
such plan or program requiring the Covered Executive to remain employed by the
Employer or the Company for any period subsequent to the Covered Executive’s
Date of Termination in order to receive such bonus.
(k)    “Termination Payment Multiple” shall mean a number determined by the
Company and set forth in a Covered Executive’s Letter Agreement used for
purposes of calculating the Covered Executive’s Termination Payment.
(l)    “Target Bonus” shall mean the Covered Executive’s target annual cash
performance bonus as determined by the Employer for the year of termination (or
prior year, if a target has not yet been set for the year of termination).
(m)    “Terminating Event” shall mean any of the following events: (i)
termination by the Employer of the employment of the Covered Executive for any
reason other than for Cause, death or disability; or (ii) termination by the
Covered Executive of the Covered Executive’s employment with the Employer
because the Covered Executive has been Constructively Discharged.
Notwithstanding the foregoing, a Terminating Event shall not be deemed to have
occurred herein solely as a result of the Covered Executive being an employee of
any direct or indirect successor to the business or assets of the Company and/or
the Employer.





--------------------------------------------------------------------------------





(n)    “Termination Payment” shall mean an amount equal to (1) the Covered
Executive’s Termination Payment Multiple multiplied by (2) the sum of the
Covered Executive’s (x) Base Salary plus (y) the Average Performance Bonus.
3.    Termination Benefits.
(a)    If a Terminating Event occurs with respect to a Covered Executive while
this Plan remains in effect and the Covered Executive remains a Covered
Executive under this Plan, the Company or the Employer (as applicable) shall pay
or provide to the Covered Executive any earned but unpaid Base Salary, unpaid
expense reimbursements, accrued but unused vacation and any vested benefits the
Covered Executive may be entitled to under any employee benefit plan of the
Employer within the time required by law but in no event more than 30 days after
the Covered Executive’s Date of Termination (the “Accrued Benefit”). In
addition, in such event, subject to the execution of a release in substantially
the form attached hereto as Exhibit II (which the Company and the Employer may
amend from time-to-time) (the “Release”), by the Covered Executive and the
expiration of any revocation period with respect to such Release no later than
60 days following the Covered Executive’s Date of Termination, the Covered
Executive shall be entitled to the following payments and benefits:
(i)    the Covered Executive’s Termination Payment;
(ii)    the Covered Executive’s Pro-Rata Bonus, if any;
(iii)    continuing coverage under the Employer’s group medical, dental and
vision plans as would have applied (and at such cost to the Covered Executive)
if the Covered Executive remained employed by the Employer for a period equal to
the lesser of (i) 12 months following the Covered Executive’s Date of
Termination or (ii) the period from the Covered Executive’s Date of Termination
until such items are available to the Covered Executive under another group
health plan;
(iv)    the Company shall allow a period of 18 months following the Covered
Executive’s Date of Termination (but in no event beyond the expiration of any
option term or period specified in the option agreement with the Covered
Executive) to exercise any options granted to the Covered Executive under any
stock option or share incentive plan established by the Company (“Stock Plan”);
and
(v)    notwithstanding the vesting schedule otherwise applicable, (1) the
Covered Executive shall be fully vested in all of the Covered Executive’s equity
awards under any Stock Plan or similar program to the extent such equity awards
are subject to a time-based vesting schedule, and (2) any accelerated vesting of
the Covered Executive’s equity awards under any Stock Plan or similar program
that is subject to performance-based vesting shall occur in accordance with the
terms of the applicable award agreement.
(b)    Subject, to the extent applicable, to the six-month delay described in
Section 8(a), below, (x) the Termination Payment described in Section 3(a)(i)
above shall be paid in substantially equal installments in accordance with the
Employer’s payroll practice over 12 months, commencing on the first payroll date
that occurs 60 days after the Covered Executive’s Date of Termination; provided,
that the initial payment shall include a catch-up payment to cover amounts
retroactive to the day immediately following the Covered Executive’s Date of
Termination; (y) the bonus(es) described in Section 3(a)(ii) above, if any,
shall be paid in a lump-sum in the year following the year to which such
bonus(es) relate at such time as such bonus(es) are paid to continuing
executives of the Employer under the applicable bonus





--------------------------------------------------------------------------------





plan or program (or, if later, on the first payroll date that occurs 60 days
following the Covered Executive’s Date of Termination); and (z) notwithstanding
the terms of the existing award agreements otherwise applicable, accelerated
vesting described in Section 3(a)(v) above will occur on the 60th day after the
Covered Executive’s Date of Termination. If a Terminating Event occurs with
respect to a Covered Executive pursuant to which the Covered Executive is
entitled to the payments and benefits set forth above, subject to the Covered
Executive’s execution of the Release and the expiration of the related
revocation period, then any termination or forfeiture of unvested equity awards
eligible for acceleration of vesting pursuant to Section 3(a)(v) above that
otherwise would have occurred on or within 60 days after the Covered Executive’s
Date of Termination will be delayed until the 60th day after the Covered
Executive’s Date of Termination (but, in the case of any stock option, not later
than the expiration date of such stock option specified in the option agreement
with the Covered Executive) and will only occur to the extent such equity awards
do not vest pursuant to Section 3(a)(v) above.
(c)    Notwithstanding the foregoing, if a Terminating Event occurs with respect
to a Covered Executive in connection with or within 12 months following a Change
in Control while this Plan remains in effect and the Covered Executive remains a
Covered Executive under this Plan (and subject to the Covered Executive’s
execution, without revocation, of the Release):
(i)    the Covered Executive shall be entitled receive an amount equal to the
Change in Control Termination Payment in lieu of the Termination Payment payable
pursuant to Section 3(a)(i), above;
(ii)    the Change in Control Termination Payment and the Pro-Rata Bonus shall
each be paid in a single lump-sum on the first payroll date that occurs 60 days
following the Covered Executive’s Date of Termination, subject, to the extent
applicable, to the six-month delay described in Section 8(a), below and provided
such Change in Control also constitutes a “change in ownership or effective
control” of the Company or a “change in the ownership of a substantial portion
of the Company’s assets” for purposes of Section 409A of the Code and the
regulations promulgated thereunder.
(d)    Notwithstanding anything herein, if the Covered Executive breaches any of
the provisions of the Restrictive Covenants set forth in the Letter Agreement,
all payments and benefits described in this Section 3 shall immediately cease
and the Company and the Employer shall have the right to terminate or recoup the
payments and benefits previously provided pursuant to this Section 3.
4.    Additional Limitation.
(a)    Anything in this Plan to the contrary notwithstanding, in the event that
any compensation, payment or distribution by the Company to or for the benefit
of a Covered Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise (the “Compensatory Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision), then the Covered Executive’s Compensatory Payments shall
be reduced (but not below zero) so that the sum of all of the Covered
Executive’s Compensatory Payments shall be $1.00 less than the amount at which
the Covered Executive becomes subject to the excise tax imposed by Section 4999
of the Code (or any successor provision); provided that such reduction shall
only occur if it would result in the Covered Executive receiving a higher After
Tax Amount (as defined below) than the Covered Executive would receive if the
Compensatory Payments were not subject to such reduction. In such event, the
Covered Executive’s Compensatory Payments shall be reduced in the following
order: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits. To the extent any





--------------------------------------------------------------------------------





payment is to be made over time (e.g., in installments, etc.), then the payments
shall be reduced in reverse chronological order.
(b)    For purposes of this Section 4, the “After Tax Amount” means the amount
of the Covered Executive’s Compensatory Payments less all federal, state, and
local income, excise and employment taxes imposed on the Covered Executive as a
result of the Covered Executive’s receipt of such Compensatory Payments. For
purposes of determining the After Tax Amount, each Covered Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the Covered
Executive’s residence on the Terminating Event, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.
(c)    The determination as to whether a reduction in a Covered Executive’s
Compensatory Payments shall be made pursuant to Section 4(a) shall apply to the
Covered Executive shall be made by a nationally recognized accounting firm
selected by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and the Covered Executive within 15
business days of the Terminating Event, if applicable, or at such earlier time
as is reasonably requested by the Company or the Covered Executive. Any
determination by the Accounting Firm shall be binding upon the Company and the
Covered Executive.
5.    Arbitration of Disputes. Except as provided in the Restrictive Covenants
attached as an exhibit to the Letter Agreement, any dispute or controversy
arising under or in connection with this Plan or the Covered Executive’s
employment by the Employer shall be settled exclusively by arbitration,
conducted by a single arbitrator sitting in Columbia, MD in accordance with the
rules of the American Arbitration Association (the “AAA”) then in effect. The
arbitrator shall be selected by the parties from a list of 11 arbitrators
provided by the AAA, provided that no arbitrator shall be related to or
affiliated with either of the parties. No later than 10 days after the list of
proposed arbitrators is received by the parties, the parties, or their
respective representatives, shall meet at a mutually convenient location in
Columbia, Maryland, or telephonically. At that meeting, the party who sought
arbitration shall eliminate one proposed arbitrator and then the other party
shall eliminate one proposed arbitrator. The parties shall continue to
alternatively eliminate names from the list of proposed arbitrators in this
manner until each party has eliminated five proposed arbitrators. The remaining
arbitrator shall arbitrate the dispute. Each party shall submit, in writing, the
specific requested action or decision it wishes to take, or make, with respect
to the matter in dispute, and the arbitrator shall be obligated to choose one
party’s specific requested action or decision, without being permitted to
effectuate any compromise or “new” position; provided, however, that the
arbitrator is authorized to award amounts not in dispute during the pendency of
any dispute or controversy arising under or in connection with this Plan. All
third-party costs of the arbitration proceeding, including, without limitation,
the fees, costs and expenses of the arbitrator shall be shared equally by the
parties; provided, however, that each party shall bear its own attorney’s fees
and costs and all other fees and costs that it incurs in representing itself and
participating in the arbitration proceeding and provided further that the
Employer shall reimburse a Covered Employee for such reasonable attorney’s fees
and costs if the Covered Employee prevails on the merits with respect to at
least one material issue in such arbitration. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; including, if applicable,
entry of a permanent injunction under the Restrictive Covenants attached as an
exhibit to the Letter Agreement.
6.    Enforcement and Governing Law. The provisions of this Plan and each Letter
Agreement (including the Restrictive Covenants) shall be regarded as divisible
and separate; if any of said provisions should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and





--------------------------------------------------------------------------------





enforceability of the remaining provisions shall not be affected thereby. This
Plan and each Letter Agreement (including the Restrictive Covenants) shall be
construed and the legal relations of the parties hereto shall be determined in
accordance with the laws of the State of Maryland as it constitutes the situs of
the corporation and the employment hereunder, without reference to the law
regarding conflicts of law.
7.    Withholding. All payments made under this Plan shall be net of any tax or
other amounts required to be withheld by the Employer under applicable law.
8.    Section 409A.
(a)    Anything in this Plan to the contrary notwithstanding, if at the time of
the Covered Executive’s “separation from service” within the meaning of Section
409A of the Code, the Company determines that the Covered Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Covered Executive becomes
entitled to under this Plan would be considered deferred compensation subject to
the 20 percent additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment shall not be payable and such benefit shall not be provided until the
date that is the earlier of (A) six months and one day after the Covered
Executive’s separation from service, or (B) the Covered Executive’s death.
(b)    It is intended that this Plan will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Plan is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. Each payment pursuant to this Plan, including but not
limited to each installment payment of the Termination Payment and/or the Change
in Control Termination Payment (as applicable), is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A‑2(b)(2).
(c)    To the extent that any payment or benefit described in this Plan
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the Covered
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Covered Executive’s “separation from service.” The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A‑1(h).
(d)    The Company and the Employer make no representation or warranty and shall
have no liability to the Covered Executive or any other person if any provisions
of this Plan are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.
9.    Notice and Date of Termination.
(a)    Notice of Termination. After the occurrence of a Termination Event, such
event shall be communicated by written Notice of Termination from the Company to
the Covered Executive or vice versa in accordance with this Section 9. For
purposes of this Plan, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Plan relied upon and the
Covered Executive’s Date of Termination.





--------------------------------------------------------------------------------





(b)    Date of Termination. “Date of Termination,” with respect to any purported
termination of a Covered Executive’s employment, shall mean the date the Covered
executive’s employment terminates, as specified in the Covered Executive’s
Notice of Termination.
(c)    Notice to the Company and the Employer. Covered Executive will send all
communications to the Company and the Employer relating to this Plan, in
writing, by hand delivery or by registered or certified mail, postage prepaid,
addressed as follows, subject to change when notified by the Company and the
Employer:
Corporate Office Properties L.P.
Corporate Office Properties Trust
Attention: General Counsel
6711 Columbia Gateway Drive, Suite 300
Columbia, MD 21046


and to:


Corporate Office Properties L.P.
Corporate Office Properties Trust
Attention: Senior Vice President, Human Resources
6711 Columbia Gateway Drive, Suite 300
Columbia, MD 21046


(d)    Notice to the Covered Executive. The Company and the Employer will send
all communications to the Covered Executive, relating to this Plan, in writing,
addressed to the Covered Executive at the last address the Covered Executive has
filed in writing with the Company.
10.    No Mitigation. The Covered Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the Covered
Executive by the Company under this Plan. Further, the amount of any payment
provided for in this Plan shall not be reduced by any compensation earned by the
Covered Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Covered
Executive to the Company, or otherwise.
11.    Benefits and Burdens. This Plan shall inure to the benefit of and be
binding upon the Company and the Covered Executives, their respective
successors, executors, administrators, heirs and permitted assigns. In the event
of a Covered Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due the Covered Executive under this
Plan, the Company shall continue such payments to the Covered Executive’s
beneficiary designated in writing to the Company prior to the Covered
Executive’s death (or to the Covered Executive’s estate, if the Covered
Executive fails to make such designation).
12.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Plan, or the waiver by any
party of any breach of this Plan, shall not prevent any subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.
13.    Effect on Other Plans. Nothing in this Plan shall be construed to limit
the rights of the Covered Executives under the Company benefit plans, programs
or policies.





--------------------------------------------------------------------------------





14.    Amendment or Termination of Plan. The Company and the Employer may amend
or terminate this Plan at any time or from time to time for any reason, provided
that the provisions of Sections 5 and 6 of this Plan and the Restrictive
Covenants set forth in the Letter Agreement shall survive the termination of
this Plan. The Company and the Employer shall provide reasonable notice to
affected Covered Executives in the event of any such amendment or termination.
Notwithstanding the foregoing, a Covered Executive’s rights to receive payments
and benefits pursuant to this Plan in connection with a Terminating Event
occurring in connection with or within 12 months following a Change in Control
may not be adversely affected, without the Covered Executive’s consent, by an
amendment or termination of this Plan occurring within 12 months before or after
the Change in Control.
15.    Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) in
a Change in Control to expressly assume and agree to perform this Plan in the
same manner and to the same extent that the Company and the Employer would be
required to perform if no such succession had taken place and failure to so
expressly assume and agree to perform shall be a material breach of this Plan.
Adopted: As of March 8, 2013











--------------------------------------------------------------------------------






EXHIBIT I
LETTER AGREEMENT






[COPT Letterhead]




_____________, 2013




Dear [Covered Executive]:


We are pleased to inform you that the Board of Trustees of Corporate Office
Properties Trust (the “Company”) has determined that you are eligible to
participate in the Corporate Office Properties Trust, Corporate Office
Properties L.P. Executive Change in Control and Severance Plan (the “Plan”) as a
Covered Executive, subject to the terms and conditions of the Plan. Capitalized
terms used herein and not defined herein shall have the meanings given to such
terms in the Plan.


The terms of the Plan are detailed in the copy of the Plan that is attached as
Exhibit A to this Letter Agreement, and those terms, including without
limitation, Sections 5 and 6 of the Plan, are incorporated in and made a part of
this Letter Agreement. As described in more detail in the Plan, the Plan
entitles you to certain severance benefits in the event that your employment
with the Employer terminates under certain circumstances. By signing this Letter
Agreement and as a condition of your eligibility for the payments and benefits
set forth in the Plan, you agree to comply with the provisions of the Plan and
you agree to comply with the provisions of the confidentiality, non-competition,
non-solicitation and non-disparagement requirements set forth on Exhibit B to
this Letter Agreement (collectively the “Restrictive Covenants”) during your
employment and, to the extent required by the Restrictive Covenants, after your
employment ends regardless of the reason for the ending of such employment. Your
Termination Payment Multiple shall be [__] and your Change in Control
Termination Payment Multiple shall be [__].


This Letter Agreement and the Plan constitute the entire agreement between you
and the Company with respect to the subject matter hereof and supersede in all
respects any and all prior agreements between you and the Company concerning
such subject matter.


By signing below, you agree to the terms and conditions of the Restrictive
Covenants set forth on Exhibit B hereto, and acknowledge (i) your participation
in the Plan, (ii) that you have received and read a copy of the Plan, (iii) that
you agree that any termination benefits provided for in the Plan are subject to
all of the terms and conditions of the Plan and you agree to such terms,
conditions, (iv) that the Company and the Employer may amend or terminate the
Plan at any time, and (v) that the Restrictive Covenants shall survive and
continue to apply notwithstanding any amendment or termination of the Plan (or
the benefits to be provided thereunder) in the future.


Congratulations on being selected to participate in the Plan.











--------------------------------------------------------------------------------





“Employer”
Corporate Office Properties L.P., a Delaware limited partnership
By: Corporate Office Properties Trust, a Maryland real estate investment trust


By: ______________________________
Name:
Title:


“Company”
Corporate Office Properties Trust, a Maryland real estate investment trust


By: ______________________________
Name:
Title:



AGREED TO AND ACCEPTED




___________________________________
[Covered Executive Name]









--------------------------------------------------------------------------------






EXHIBIT II


RELEASE


This Release (the “Release”) is entered into by [___________] (the “Covered
Executive”) pursuant to the Corporate Office Properties Trust, Corporate Office
Properties L.P. Executive Change in Control and Severance Plan (the “Plan”).
This Release is the “Release” referenced in the Plan. Terms with initial
capitalization that are not otherwise defined in this Release have the meanings
set forth in the Plan. The consideration for the Covered Executive’s agreement
to this Release consists of the [Termination Payment/Change in Control
Termination Payment]1 and other consideration set forth in Section 3 of the
Plan.
1.    In consideration of the [Termination Payment/Change in Control Termination
Payment] and other consideration set forth in Section 3 of the Plan, the Covered
Executive hereby releases and forever discharges the Company and the Employer,
the predecessors, successors, assigns and affiliates of each of the Company and
the Employer, and current and former members, partners, trustees, officers,
employees, representatives, attorneys, agents and all persons acting by,
through, under or in concert with any of the foregoing (any and all of whom or
which are referred to hereinafter as the “Releasees”) from any claim, demand,
right, action or cause of action, of whatever nature or kind, in law, equity,
administrative proceedings, or otherwise, whether based upon any law, statute,
ordinance, rule, regulation, common law, or otherwise, or any entitlement to
attorneys’ fees, costs or expenses, and from any other matter under any other
theory, whether known or unknown, suspected or claimed, liquidated or
unliquidated, absolute or contingent (collectively, “Claims”), which arose or
occurred at any time prior to the date the Covered Executive signed this
Release, including, but not limited to, any Claim relating in any way to the
Covered Executive’s employment, or the termination thereof, by the Employer, the
Company and/or any subsidiary of either, saving and excepting however, the
Covered Executive’s rights to any earned but unpaid base salary, unpaid expense
reimbursements, accrued but unused vacation and any vested benefits the Covered
Executive may have under any employee benefit plan of the Employer (the “Accrued
Benefit”), the Covered Executive’s rights under Section 2(c) of Exhibit B to the
Letter Agreement, any Claim that cannot be waived as a matter of law and,
subject to this Release becoming effective, the Covered Executive’s right to
receive payment of the [Termination Payment/Change in Control Termination
Payment] and provision of the other consideration set forth in Section 3 of the
Plan, nor shall this Release constitute a waiver of any vested rights under any
401(k), retirement or other ERISA-governed plan, or a waiver of any of vested
stock options or restricted shares, if any. Without restricting the foregoing,
this Release Agreement includes: (1) any Claim brought under any federal, state,
or local fair employment practices law, including, but not limited to: the Age
Discrimination in Employment Act (ADEA), Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1866, the Americans with
Disabilities Act (ADA) as amended, the Equal Pay Act (EPA), the Genetic
Information Nondiscrimination Act (GINA), and the Uniformed Services Employment
and Reemployment Rights Act (USERRA); (2) any Claim brought under any state or
federal law regarding wages, benefits, or employment practices, including the
Family and Medical Leave Act; (3) any contract Claims; (4) any intentional or
unintentional tort Claims, including, but not limited to: defamation, libel,
slander, abusive or wrongful discharge, fraud or misrepresentation; and (5) any
Claims alleging retaliation and/or any whistleblower Claims, including Claims
arising under the Sarbanes-Oxley Act and the Dodd Frank Act.
2.    The Covered Executive promises and covenants not to commence any action or
proceeding against any Releasee for any released Claim before any federal or
state court or, except as expressly stated herein, administrative agency, civil
rights commission or other forum. If the Covered Executive


1. Include only the applicable payment.

--------------------------------------------------------------------------------





commences any action or proceeding in violation of this paragraph, the Employer
and the Company shall be excused from making any further payments, continuing
any other benefits, or providing other consideration otherwise owed under the
Plan other than the Accrued Benefit. Notwithstanding the foregoing, the parties
recognize the authority of the Equal Employment Opportunity Commission (“EEOC”)
to enforce the statutes which come under its jurisdiction, and this Release is
not intended to prevent the Covered Executive from filing a charge or
participating in any investigation or proceeding conducted by the EEOC. To the
extent any proceeding is commenced against any of the Releasees by any person,
entity or agency in any forum, the Covered Executive waives any Claim or right
to money damages, attorneys’ fees, or other legal or equitable relief awarded by
any jury, court or governmental agency related to any released Claim. Further
notwithstanding the foregoing, this paragraph shall not apply to any proceeding
initiated by the Covered Executive to the extent that the Covered Executive
asserts that any Releasee has violated ADEA, including any challenge to the
effectiveness of the release of Claims under ADEA. For the avoidance of doubt,
this exception for the pursuit of ADEA Claims shall not be construed as an
acknowledgment that the release of ADEA Claims is in any way ineffective, shall
not be construed to affect the effectiveness of the Covered Executive’s release
of ADEA Claims and shall not affect the right of any Releasee to rely on the
Covered Executive’s release of ADEA Claims as a defense to any claim under ADEA.
This exception is solely for the purpose of conforming this paragraph to the
limitations set forth in 29 C.F.R. Sec. 1625.23.
3.    Ongoing Obligations of the Covered Executive. The Covered Executive
reaffirms the Covered Executive’s ongoing obligations under the Plan and the
Letter Agreement, including without limitation the Covered Executive’s
obligations under Exhibit B to the Letter Agreement.
4.    No Assignment. The Covered Executive represents that the Covered Executive
has not assigned to any other person or entity any Claims against any Releasee.
5.    Right to Consider and Revoke Release. The Covered Executive acknowledges
that this Release is deemed to be delivered to the Covered Executive on the
Covered Executive’s Date of Termination; provided that the Covered Executive’s
employment is terminated in connection with a Terminating Event. The Covered
Executive acknowledges that the Covered Executive has been given the opportunity
to consider this Release for a period ending forty-five (45) days after the Date
of Termination. In the event the Covered Executive executed this Release within
less than forty-five (45) days after the delivery of this Release to the Covered
Executive, the Covered Executive acknowledges that such decision was entirely
voluntary and that the Covered Executive had the opportunity to consider this
Release until the end of the forty-five (45) day period. To accept this Release,
the Covered Executive shall deliver a signed Release to the Senior Vice
President, Human Resources of the Company (the “SVP-HR”) within such forty-five
(45) day period. For a period of seven (7) days from the date when the Covered
Executive executes this Release (the “Revocation Period”), the Covered Executive
shall retain the right to revoke this Release by written notice that is received
by the SVP-HR on or before the last day of the Revocation Period. This Release
shall take effect only if it is executed and delivered within the forty-five
(45) day period as set forth above and if it is not revoked pursuant to the
preceding sentence. If those conditions are satisfied, this Release shall become
effective and enforceable on the date immediately following the last day of the
Revocation Period (the “Effective Date”). The signed Release and any revocation
may be delivered to the SVP-HR by hand or by a PDF copy attached to an email to
the SVP-HR. If the Release is sent by email of a PDF copy, the Covered Executive
shall separately send an original of the signed Release to the SVP-HR by first
class mail or otherwise promptly after sending such email.



--------------------------------------------------------------------------------





6.    Other Terms.
(a)    Legal Representation; Review of Release. The Covered Executive
acknowledges that the Covered Executive has been advised to discuss all aspects
of this Release with the Covered Executive’s attorney, that the Covered
Executive has carefully read and fully understands all of the provisions of this
Release and that the Covered Executive is voluntarily entering into this
Release.
(b)    Binding Nature of Release. This Release shall be binding upon the Covered
Executive and upon the Covered Executive’s heirs, administrators,
representatives and executors.
(c)    Amendment. This Release may be amended only upon a written agreement
executed by the Covered Executive, the Company and the Employer.
(d)    Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the State of Maryland, and shall in all respects be
interpreted, enforced and governed under the laws of the State of Maryland,
without giving effect to the conflict of laws provisions of Maryland law. The
language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against the
Company, the Employer or the Covered Executive.
(e)    Absence of Reliance. The Covered Executive acknowledges that the Covered
Executive is not relying on any promises or representations by the Company or
the Employer or any of their respective agents, representatives or attorneys
regarding any subject matter addressed in this Release.
So agreed.




_____________________    ______________
[Covered Executive]    Date



